Citation Nr: 1425311	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  10-36 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for a service-connected low back disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran had active duty from May 1963 to November 1975 and from November 1983 to July 1985.

This matter is before the Board of Veteran's Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In June 2010, the RO granted a 20 percent initial disability rating for the Veteran's service-connected low back disability.  VA assumes that claimants seek the maximum benefit allowed by law.  See AB v. Brown, 6 Vet. App. 35 (1993).  Because the maximum available benefit has not been awarded, the Veteran's increased initial rating claim for a low back disability remains in controversy.

In February 2012, the RO granted service connection for radiculopathy right lower extremity and radiculopathy left lower extremity and rated both disabilities as 10 percent disabling. The record also raises the issue of entitlement to a total disability evaluation based on individual unemployability. Rice v. Shinseki, 22 Vet.App. 447 (2009)((holding that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating)).

The Virtual VA claims processing system contains additional documents that are pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The case is remanded for a VA examination with opinion and is REMANDED for the following actions:

1. Provide the Veteran with release forms and request that he identify any relevant private medical records (PMRs) that are not in the claims file.  If the Veteran returns the forms, attempt to obtain these records and associate them with the claims file.  If any records are unavailable, document their unavailability within the claims file and provide the Veteran with notice of this fact in compliance with 38 C.F.R. § 3.159(e)(1). 

2. Obtain any outstanding VA medical records (VAMRs) and associate them with the claims file.

3. Return the claims file to the examiner who performed the October 2011 VA examination for a new medical examination of the Veteran's spine.  If the examiner is not available, a different examiner may conduct the examination.  The entire claims file, to include a copy of this remand, must be made available to the VA examiner, who must note its review.

a. The VA examiner must conduct a complete low-back examination and provide a comprehensive assessment of the severity of the symptoms associated with the Veteran's low back disability.  The assessment must: 

Provide the Veteran's range of motion of his thoracolumbar or entire spine expressed in degrees.  Repetitive motion testing should be conducted and the examiner should note any decrease of range of motion (in degrees) after repetitive use.

Determine whether the low back exhibits any weakened movement, excess fatigability with use, incoordination, painful motion, and/or pain with use and express any additional limitation of motion in terms of additional degrees of motion lost.

State whether there is any ankylosis of the thoracolumbar spine or whether the Veteran experienced any incapacitating episodes related to intervertebral disc syndrome expressed in days and/or weeks.  

b. The examiner has an independent responsibility to review the entire record for pertinent evidence, INCLUDING ANY PERTINENT EVIDENCE ADDED TO THE RECORD AS A RESULT OF THIS REMAND.  The examiner's attention is called to:

December 2000 PMRs, observing that although the Veteran is not a surgical candidate he "may progress towards that in the end."

January 2009 VA examination, finding limited range of motion with pain on movement, lumbar spine scoliosis, and degenerative joint disease (arthritis).

June 2010 VA examination: finding reduced range of motion, pain on motion, no radicular symptoms, and no flare ups or incapacitation; noting part-time work as an assistant funeral director, to include driving cars; and opining that the Veteran "would have difficulty with any type of strenuous laboring type work."

September 2010 diagnostic tests, showing moderate to marked desiccation along the majority of the lower spine.

September 2010 substantive appeal (VA Form 9), stating that the Veteran has problems sitting and standing, that his back becomes stiff and sore after he mows the law, and that in July 2010 he retired from working for a lumber company because the regular bending and lifting required by the job resulted in constant back pain.

August 2011 VA examination: noting flare ups that result in decreased range of motion and affect productivity, limited range of motion to include flexion with pain at 30 degrees, and functional loss/impairment with repetitive motion; and opining that "[d]ue to the lumbar spine [disability] . . . the veteran is essentially unemployable."

October 2011 VA examination: noting limited range of motion to include flexion with pain at 30 degrees, functional loss/impairment with repetitive motion, to include reduced forward flexion, and mild radicular symptoms; and opining that the Veteran's low back disability does not prevent him from engaging in substantially gainful employment.

October 2012 diagnostic tests, revealing "[m]arked degenerative changes involv[ing] the lower lumbar spine."

May 2012 claim for TDIU, stating that the Veteran worked full time until 2002 and part time until July 2010 when his low back disability prevented him from continuing to work.

October 2012 employment history, showing that the Veteran worked part time as a general laborer (light duties) for a lumber company from August 1996 to July 2010.

c. The examiner should provide an opinion addressing the effect of the Veteran's low back disability, to include any radiculopathy, on his occupational and social functioning.  IN PARTICULAR, THE EXAMINER SHOULD STATE WHETHER THE VETERAN'S SERVICE-CONNECTED LOW BACK DISABILITY IS SUFFICIENTLY INCAPACITATING TO PREVENT HIM FROM WORKING, NAMELY ENGAGING IN SUBSTANTIALLY GAINFUL ACTIVITY, WITHOUT REGARD TO OTHER FACTORS SUCH AS AGE AND NONSERVICE-CONNECTED DISABILITIES.

d. The examiner must provide a complete explanation of his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles.  Such an explanation should address any contradictions in the evidence of record regarding the impact of the Veteran's low back disability on his ability to engage in substantially gainful activity.  If the requested medical opinion cannot be given, the examiner must state the reason(s) why.

4. Then, review the medical examination report to ensure that it adequately responds to the above instructions, including providing an adequate explanation in support of the requested opinion.  If the report is deficient in this regard, return the case to the VA examiner for further review and discussion.

5. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issues of 1) entitlement to a disability rating in excess of 20 percent for a low back disability and 2) entitlement to TDIU.  The RO should carefully consider any additional functional loss due to pain, weakened movement, excess fatigability, and/or incoordination when rating the Veteran's low back disability.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); see also 38 C.F.R. §§ 4.40 and 4.45.  The RO must also consider all VA examination reports produced during the pendency of the claim.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



